A minor traffic infraction not resulting in an accident or injury does not give a patrolperson a reasonable articulable suspicion that the driver is engaged in criminal activity. Here the majority becomes deferential to the trial court and affirms the acting judge's ruling on a motion to suppress.
The credibility of appellant and his witness is disregarded, and the officer's testimony is suspect after a review of the record. If considered error by the majority, a reversal would be required. Accordingly, I dissent.